Citation Nr: 0627791	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a skin disability, now 
rated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for a skin disability, now rated as 10 
percent disabling. 

FINDING OF FACT

The veteran's skin disease, diagnosed as eczema, seborrheic 
dermatitis, and rosacea affects a total area of the body of 8 
percent, of which 2 percent is in exposed areas.  There has 
been no intermittent systemic therapy in the twelve-month 
period preceding the most recent medical treatment record for 
the disease in June 2003. 


CONCLUSION OF LAW

The criteria for an increased rating for a skin condition 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1, 4.2, 4.3, 4.6, 4.7. 4.10, 4.118 Diagnostic Code (DC) 
7806 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003; a rating 
decision in June 2003; and a statement of the case in June 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2004 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran's skin disease affects his face, scalp, and 
chest.  The veteran contends that he has used corticosteroids 
constantly since 1995 to treat his skin disease.  He seeks a 
higher rating. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski,
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A 10 percent rating is warranted if dermatitis or eczema 
covers at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
if the disease covers 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; if constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.
38 C.F.R. § 4.118, DC 7806.

Private treatment records show that the veteran sought 
treatment for skin disease on six occasions between March 
1995 and October 2002.  His condition was diagnosed variously 
as eczema, seborrheic dermatitis, and rosacea.  The records 
showed prescription medications, the names of the medical 
providers, the associated diagnosis, and the dates of first 
and last fills, and the number of refills.  In his June 2003 
appeal, the veteran provided a list of the medications, the 
date of first use, and dates of refills for his medications.  
He also noted that two medications, nizoral and tetracycline, 
were systemic treatments.  The individual treatment records 
showed that all medications were topical lotions, gels, 
shampoos, or creams except tetracycline and 
methylprednisolone.  Nizoral was listed as a shampoo.  
Tetracycline was prescribed in a quantity for use for 60 days 
in August 1999 and again in August 2000.  Methylprednisolone 
was prescribed October 1995 and March 1998 for unrelated 
conditions. 

In April 2003, a VA contract examiner noted the veteran's 
complaints of constant oozing, itching, crusting, ulcer 
formation, shedding, and inflammation of his skin on the 
face, chest, and scalp.  The veteran reported flare-ups as 
often as three weeks per month, lasting three to six days, at 
which time his appearance was unsightly and he avoided 
personal interactions.  In the preceding twelve months, the 
veteran reported using topical medications including topical 
steroids.  On examination, there was no crusting, 
exfoliation, tissue loss, or induration.  The examiner 
determined that the condition affected approximately 2 
percent of the exposed skin area and approximately 6 percent 
of the non-exposed area.  Private records from April 2003 and 
June 2003 showed continued symptoms of scaling and small 
papules with no estimates of affected area.  Different 
topical medications were prescribed with no change of 
diagnosis.  There were no notations of flare-ups or evidence 
of systemic treatment. 

The Board concludes that the veteran's skin disease warrants 
no greater than a 10 percent rating. The disease affects a 
total area of the body of 8 percent, of which 2 percent is in 
exposed areas as determined by the VA examiner in April 2003.  
This is the only medical evidence that addresses the size of 
the affected area.  The veteran's treatment has not required 
systemic therapy since August 2000 when he was prescribed a 
60 day course of tetracycline.  Although the veteran contends 
that his extensive list of medications since 1995 should 
qualify for the higher rating, all medications except 
tetracycline were topical products to be applied to the 
affected area.  Tetracycline was the only medication in 
tablet form for ingestion in the whole body.  The next higher 
rating of 30 percent is not warranted because the affected 
area is less than 20 percent and no systemic therapy has been 
required during the period under review. 

The weight of the credible evidence demonstrates that the 
veteran's current skin disease warrants a rating no greater 
than 10 percent.  As the preponderance of the 

evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,
1 Vet. App. 49 (1990).
  

ORDER

An increased rating for a skin disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


